Citation Nr: 0802730	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disability, with sciatic 
neuropathy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right hip disability.

3.  Entitlement to an initial noncompensable rating for a 
left thigh disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
February 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2007.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by muscle spasms, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, and a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.

2.  The veteran's service-connected right hip disability is 
manifested by limitation of adduction.

3.  The veteran's service-connected left thigh disability is 
manifested by periods of intermittent pain.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the veteran's low back disability from November 1, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2003) (effective September 23, 2002), 
Diagnostic Code 5237 (2007) (effective September 26, 2003).

2.  The veteran's right hip disability does not warrant a 
rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253, 
5255 (2007).

3.  The veteran's left thigh disability does not warrant a 
compensable rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in July 2005, after its initial 
adjudication of the claims.  Additionally, the veteran was 
also provided with the requisite notice with respect to the 
effective-date element of her claims in a March 2006 letter.  
Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims in December 2005 
and again in November 2007.  There is no indication or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claims would have been different 
had VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria
Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board notes that consideration has been given to 
assigning staged ratings; however, at no time during the 
periods in question have the disabilities warranted a higher 
rating.  See Hart v. Mansfield, No. 05-2424 (U. S. Vet. App. 
Nov. 19, 2007); Fenderson v. West; 12 Vet. App. 119 (1999).


Low Back Disability

The veteran is currently assigned a 10 percent disability 
rating for his 
service-connected low back disability.

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.   
Therefore, VA must apply the new provisions from their 
effective date.

Under the rating criteria in effect prior to September 26, 
2003, a 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  A 20 percent 
rating is authorized for lumbosacral strain if there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is authorized if there is a severe strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, 20 percent evaluation if 
it is moderate, or a 40 percent rating if it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the current criteria, a 10 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent more of the height.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).

On VA examination in March 2003, the veteran complained of 
constant low back pain.  She reported two varying types of 
pain in her low back.  The first type of pain she described 
as an aching pain which radiated up her T-spine and down her 
lumbar spine.  She experienced this pain every day and on a 
scale of 1 to 10 she rated the pain a 5.  She described the 
second type of pain as worse than the first type and on a 
scale of 1 to 10 she rated this pain as an 8.  This pain 
manifested as a sharp piercing pain in her low back area.  
She also complained of muscle spasms in her low back area.  
She denied any numbness, tingling, weakness, or pains running 
down either leg.  

On physical examination of the lumbar spine forward flexion 
was 0 to 90 degrees; extension was 0 to 30 degrees; left and 
right lateral extension was 0 to 30 degrees; and left and 
right lateral rotation was 0 to 30 degrees.  The curvature of 
her spine was normal, she was nontender on range of motion 
testing, deep tendon reflexes of the lower extremities were 
1+ bilaterally, and straight leg raising was negative 
bilaterally.  The pertinent diagnosis was chronic low back 
pain.    

Private treatment records from Cross Timbers Physical Therapy 
Center show that the veteran presented in September 2004 with 
complaints of decreased ability to sit or walk for more than 
15 minutes without provoking back and left leg pain.  
Structural inspection and palpation showed a lateral shift of 
her pelvis to the right.  On weight shift testing her right 
paraspinal muscles tested positive for spasm.  Inclinometry 
testing showed forward bending to 45 degrees; extension to 20 
degrees; side bending to 20 degrees; and rotation to 10 
degrees.  A summary of the testing showed she had low 
tolerance to repetitive and static positions due to increased 
low back pain, tightness and radicular pain.  She also had 
sacroiliac dysfunction which limited the quality of her gait 
and contributed to her low back pain.  Her sciatica was 
relieved with side bending which indicated that a bulge was 
likely to be medial to the nerve root and this was the 
primary cause of functional limitation.  It was noted that 
she would benefit from three to four weeks of physical 
therapy treatments.     

The veteran was afforded another VA examination in February 
2005.  She again complained of daily back pain which 
increased in intensity the more standing and work she did.  
She reported that the pain radiated into both legs and 
progressed down to her knees.  She denied the use of a brace, 
cane, or any type of assistive device.  She reported missing 
a total of 4 days of work in the last year due to her pain 
but she had no incapacitating episodes which required rest 
ordered by a physician.  She denied increased limitations 
with flare-ups, but reported that repetitive motion caused 
increased pain by approximately 50 percent.  

On physical examination of the lumbar spine forward flexion 
was 0 to 80 degrees; extension was 0 to 20 degrees; left and 
right lateral flexion was 0 to 20 degrees with pain; and 
rotation was 0 to 45 degrees without pain.  She walked with a 
normal gait but had exaggeration of the lumbar lordosis.  She 
had some tenderness in the left paraspinal musculature.  No 
spasm was noted.  She could stand on her heels and toes to 
walk.  Reflexes in her knees with 1+, absent in her ankles.  
She had good extensor hallucis longus muscle strength 
bilaterally and straight leg raising was negative 
bilaterally.  There was no loss of sensation to pinprick of 
her thighs, legs or feet.  The pertinent diagnosis was 
lumbosacral strain.  

An X-ray study of the lumbar spine was completed in 
conjunction with the above examination.  The impression was 
mild lower dorsal upper lumbar scoliosis concave to the left.  
The radiologist noted that this could be positional.  All 
other features appeared normal.  

In light of this evidence, the Board concludes that the 
criteria for an evaluation in excess of 10 percent under the 
Diagnostic Code 5295 have been met.  The veteran has 
complained of consistent pain in her low back and both VA 
examinations and the September 2004 private examination have 
been positive for findings of muscle spasm on extreme 
bending.  

With respect to the new general rating criteria for 
evaluating disabilities of the spine, the Board notes that 
that September 2004 private evaluation found forward flexion 
of the thoracolumbar spine was greater than 30 degrees but 
not greater than 60 degrees, as it was assessed at 45 
degrees.  Additionally, the combined range of motion of the 
thoracolumbar spine was not greater than 120 degrees, rather 
it totaled 95 degrees.  Also noted during the private 
examination were positive findings of muscle spasm.  Thus, 
the Board concludes that the preponderance of the evidence 
warrants assigning an evaluation of 20 percent under both the 
old and new criteria of Diagnostic Code 5295 and Diagnostic 
Code 5237.
  
The Board has considered whether the provisions enunciated in 
Deluca would support the assignment of an increased rating.  
However, although there have been complaints of pain, the 
Board believes that the objective clinical findings do not 
reflect a degree of impairment which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
or 4.45.  Furthermore, the Board believes that the additional 
limitation of motion caused by that pain is already 
contemplated in the assignment of a 20 percent rating under 
Diagnostic Codes 5295 and 5237.

Factual Background
Right Hip and Left Thigh

On VA examination in March 2003 the veteran complained of 
left thigh pains which were worse in cold weather or after 
prolonged exercise.  She described her thigh pain as an ache 
and on a scale of 1 to 10 her pain averaged a 4.  There was 
no numbness, tingling or bruising noted in her left thigh or 
leg.  On physical examination range of motion of the right 
hip was extension to 30 degrees; adduction to 25 degrees; 
abduction to 35 degrees; external rotation to 60 degrees; and 
internal rotation to 40 degrees.  The pertinent diagnoses 
were chronic left thigh pain, and right hip pain.  

The veteran was again afforded a VA examination in February 
2005.  She again complained of intermittent pain in her hip 
which occurred on a daily basis.  She denied the use of 
assistive devices.  She had no increased limitations with 
flare-ups or repetitive motion of the hip or thigh.  In terms 
of her left thigh she complained of intermittent daily pain 
in the anterior region.  The veteran stated that there was 
some tenderness on deep palpation but no masses or heat were 
noted.  Flexion of the right hip was to 60 degrees active, 90 
degrees passive; extension was to 60 degrees; and both 
abduction and adduction were to 45 degrees without pain.  The 
pertinent diagnoses were strain of the right hip and strain 
of the anterior thigh musculature.  

An X-ray study of the right hip, obtained in conjunction with 
the above examination, showed a normal right hip without 
arthritic change.

Analysis

The veteran is currently evaluated at the 10 percent level 
for a right hip disability, diagnosed as strain of the right 
hip.  

A 20 percent rating under Diagnostic Code 5252 requires 
limitation of flexion to 30 degrees.

Under Diagnostic Code 5253 a 10 percent rating is warranted 
for limitation of rotation of, cannot toe-out more than 15 
degrees; or limitation of adduction of, cannot cross legs.  A 
20 percent rating is also available under Diagnostic Code 
5253 where abduction is limited to 10 degrees.  

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability.  

Based on the findings noted above, and considering additional 
impairment associated with pain, weakness, incoordination and 
fatigue associated with motion (see De Luca, supra), the 
criteria for a 20 percent rating for impairment of the right 
hip, are clearly not met under Diagnostic Code 5252, 5253, or 
5255.  At the most current VA examination in February 2005 
the veteran displayed active flexion to 60 degrees and 
passive flexion to 90 degrees.  No pain was noted with 
movement.  Moreover, based on the findings of that 
examination the veteran's abduction was considered normal and 
without pain to 45 degrees.  The Board finds that moderate 
impairment of the right hip is not shown, but that the most 
accurate description of the veteran's right hip impairment is 
slight and does not warrant more than a 10 percent rating.

Turning to the veteran's left thigh disability, currently 
diagnosed as strain of the left anterior thigh musculature, 
she is assigned a noncompensable rating.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2007).

Under Diagnostic Code 5251 a 10 percent disability rating is 
warranted when extension of the thigh is limited to 5 
degrees.  On VA examination in March 2003 extension was to 30 
degrees and on VA examination in February 2005 extension was 
to 60 degrees.  Based on these findings a 10 percent rating 
is not warranted under Diagnostic Code 5251.

Additionally, under Diagnostic Code 5252 a compensable rating 
is also not warranted.  Flexion has not been shown to be 
limited to 45 degrees on either VA examination.         

Therefore a compensable rating is not warranted for the left 
thigh disability and the Board concludes that there is not a 
medical and factual basis on which to conclude that there is 
functional loss due to pain associated with the left thigh 
disability which is sufficient to warrant any additional 
rating for the service-connected disability.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  

Extraschedular Consideration

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  This regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, if for example the disability at issue causes 
marked interference with her employment or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Though the veteran has reported time lost 
from work, generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the evaluations assigned.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased rating of 20 percent, but not greater, for the 
veteran's 
service-connected low back disability is granted from 
November 1, 2002.

Entitlement to an initial disability rating in excess of 10 
percent for a right hip disability is denied.

Entitlement to an initial noncompensable rating for a left 
thigh disability is denied. 


REMAND

The record shows that the veteran last underwent a private 
examination in September 2004 and a VA spine examination in 
February 2005.  During the September 2004 private examination 
it was noted that the veteran suffered from sciatic and 
radicular pain.  At the February 2005 VA examination, she 
complained of pain radiating from her back down into both 
legs and to her knees.  The Court has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
therefore be afforded a neurological examination to determine 
the degree of her sciatic neuropathy.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Arrange for the veteran to undergo 
a VA neurological examination for the 
purpose of ascertaining the current 
nature and severity of any sciatic 
neuropathy related to her service-
connected low back disability.  The 
claims file must be made available to 
the examiner for review.  The examiner 
is asked to address the following:

a) Identify any associated neurological 
deformities associated with the 
service-connected low back disability.  
The severity of each neurological sign 
and symptom should be reported.

b)  The examiner should specifically 
state whether the veteran's service-
connected low back disability causes 
any paralysis of the sciatic nerve.  If 
so, the examiner should state whether 
such paralysis is complete or 
incomplete.  If incomplete, the 
examiner should state whether it is 
mild, moderate, moderately severe or 
severe with marked muscular atrophy.  
If complete paralysis is found, the 
examiner should identify the objective 
findings which indicate complete 
paralysis of the sciatic nerve.

The examiners must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her claim.

2.  Then, the RO or the AMC should 
readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


